Citation Nr: 9912594	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1998, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in Atlanta, 
Georgia, on December 8, 1998, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board notes that the medical evidence 
of record includes diagnoses of panic disorder, anxiety 
disorder, depressive disorder and most recently, a December 
1998 private medical statement averring a diagnosis of PTSD.  
This latter statement also suggests that the earlier 
diagnoses of anxiety were early signs of PTSD.  Furthermore, 
service medical records show that the veteran was treated for 
anxiety reaction in September 1970 and at induction he 
reported that he itches when he gets nervous.  Service 
medical records also indicate that in April 1970 the veteran 
was treated for an itchy rash.  Additionally, the veteran has 
given credible testimony that he was given tranquilizers in 
service and immediately after discharge because of his 
problems with anxiety.  Given the mixed diagnoses, the 
indication of a possible psychiatric disorder in service, and 
the credible evidence of continuity of symptomatology, the 
Board finds that the claim must be remanded for an 
examination by a board of two VA mental health professionals.  
These examiners should render an opinion as to the veteran's 
diagnosis, and the onset of any psychiatric disorder 
identified.  If the disorder is deemed to have pre-existed 
service, the examiners should discuss whether or not the 
condition was aggravated by his active service.  In the event 
that the examiners diagnose the veteran with PTSD, they 
should describe the symptomatology and stressors relied on 
for this diagnosis.

With regard to the veteran's averred stressors, the Board 
notes that he has identified several stressor events.  The 
veteran was in Vietnam from September 16, 1969 to September 
3, 1970.  The veteran's unit was the 1st Marine Aircraft Wing 
Services Support Group, 18 MASG, MASS 2 from September 16, 
1969 to November 3, 1969, and the 1st Marine Aircraft Wing 
Services Support Group, 18 MASG, MASS 3 from November 4, 1969 
to September 3, 1970.  He spent his first five months 
overseas stationed in the demilitarized zone, or DMZ, during 
which time he has asserted that an incoming explosive went 
off approximately 50 feet from where he and several other 
soldiers were sleeping, throwing them onto the floor and each 
other.  

After spending five months in the DMZ, the veteran testified 
that he was sent to a base camp at Hill 327, also known as 
"Freedom Hill."  This hill was located near Da Nang.  He 
testified that many of the persons there were using drugs and 
could not properly perform their duty.  This upset him 
because they would not be able to prevent the hill from being 
overtaken if it were attacked by the enemy.  He also stated 
that prior to his being assigned to the hill, it had 
previously been overrun and everyone there either killed or 
shipped elsewhere so that the newcomers would not find out 
about it.  While stationed on Hill 327, he witnessed or heard 
about American soldiers being killed by other American 
soldiers, mostly over drugs, and the incidents being 
identified as "accidental discharges" of weapons to cover 
them up.  Additionally, he testified that he and a PSA/PFC 
Cavanda or Kovanda (the correct spelling is not clear) 
prevented two security sergeants from beating a soldier to 
death, threatening them with court martial.  Eventually the 
court martial was dropped because he was given death threats.  
He also testified that there was a Sergeant Lopez stationed 
there who was his superior and who witnessed many of the 
events occurring there.  Another incident he identified 
occurred when he traveled with the supply truck to figure out 
why their supplies were going missing, and discovered that 
enemy soldiers were riding motorscooters up to the supply 
truck, hopping aboard, and tossing supplies off the back.  He 
was in the back of the truck when the enemy soldier first 
jumped aboard, and he shot the enemy soldier.  

The veteran's stressors have never been sent for 
verification.  Since the veteran has provided his unit 
identification, dates of service, his location, the names of 
persons serving with him, and incidents such as the explosion 
in the DMZ, the supply truck enemy contact, the threatened 
court martial event, along with the overrunning of Hill 327 
prior to his arrival there in November 1969, the Board finds 
that the RO should attempt to corroborate these stressors.  
Verification should be sought from the Headquarters, United 
States Marine Corps, United States Marine Corps Historical 
Center, Archives Section, Building 58, Washington Navy Yard, 
Washington, DC, 20374-0380.  In the event that his 
organization directs the RO to another facility for 
verification, the RO should follow any recommendations made 
in order to corroborate the veteran's identified stressors.

Finally, the Board notes that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
There is no indication in the record that these SSA records 
were requested or associated with the claims folder.  The 
Board finds that such records may be probative to the 
veteran's pending claim, and accordingly, the SSA records 
should be requested and associated with the veteran's claims 
folder for RO review.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-72 (1992); 38 U.S.C.A. § 5103(a) (West 1991).  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record, to include medical records from Dr. Curiel.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason 
and to ensure due process the case is REMANDED to the RO for 
the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file, to 
include the treatment records from Dr. 
Curiel.

2.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.

3.  Upon completion of the above, the RO 
should send the Headquarters, United 
States Marine Corps, United States Marine 
Corps Historical Center, Archives 
Section, Building 58, Washington Navy 
Yard, Washington, DC, 20374-0380, copies 
of all of the veteran's service personnel 
records with his unit designation while 
in Vietnam, 1st Marine Aircraft Wing 
Services Support Group, 18 MASG, MASS 2 
from September 16, 1969 to November 3, 
1969, and the 1st Marine Aircraft Wing 
Services Support Group, 18 MASG, MASS 3 
from November 4, 1969 to September 3, 
1970, highlighted.  Along with the 
veteran's unit, the RO should provide the 
Headquarters, United States Marine Corps, 
United States Marine Corps Historical 
Center, Archives Section, with his 
military identification number, name, 
social security number, dates of overseas 
service (September 16, 1969 to September 
3, 1970), and the specifics of his 
stressors.  The RO should request that 
the Headquarters, United States Marine 
Corps, United States Marine Corps 
Historical Center, Archives Section make 
an effort to corroborate the veteran's 
stressors to the best of their ability.  
Specifically, the RO should request that 
they provide information as to the 
activities of the veteran's unit(s), 
during the period from September 16, 1969 
to September 4, 1970, including any 
reports of enemy casualties, firefights, 
mortar attacks or "accidental 
discharge" deaths of United States 
soldiers, investigations of security 
sergeants and drug use reports.  Further, 
the Headquarters, United States Marine 
Corps, United States Marine Corps 
Historical Center, Archives Section 
should be asked to provide information on 
whether Sergeant Lopez and PFC/PSA 
Covanda or Kovanda were in the veteran's 
unit.  Additionally, the Headquarters, 
United States Marine Corps, United States 
Marine Corps Historical Center, Archives 
Section should be asked to reveal the 
history of Hill 327, that is, to 
corroborate whether or not the hill was 
ever overrun by the enemy prior to 
November 1969.  Any additional 
information requested by the 
Headquarters, United States Marine Corps, 
United States Marine Corps Historical 
Center, Archives Section should be 
provided.  

4.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a psychiatric 
examination before a board of two VA 
examiners.  The claims file with the 
newly obtained evidence, must be 
forwarded to the board and reviewed prior 
to the examination.  The RO should notify 
the veteran of the consequences of 
failing to report for the examination.  
These examiners should render an opinion 
as to the veteran's diagnosis, and the 
onset of any psychiatric disorder 
identified.  If the veteran is diagnosed 
with PTSD, the examiners should be 
requested to explain the sufficiency of 
each specific stressor relied upon for 
the diagnosis, the symptomatology relied 
upon for the diagnosis, the basis for the 
conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed in service stressor(s) 
and his current symptomatology.  If the 
disorder is deemed to have pre-existed 
service, the examiners should discuss 
whether or not the condition was 
aggravated by his active service.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


